UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                            No. 97-7540



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

         versus


WILLIE SWANN,

                                            Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. J. Frederick Motz, Chief District Judge.
(CR-90-166-JFM, CA-97-1389-JFM)


Submitted:   February 26, 1998            Decided:   March 19, 1998


Before WILKINS, NIEMEYER, and HAMILTON, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Willie Swann, Appellant Pro Se. Robert Reeves Harding, Assistant
United States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Willie Swann seeks to appeal the district court's order deny-

ing his motion filed under 28 U.S.C.A. § 2255 (West 1994 & Supp.

1997). We have reviewed the record and the district court's opinion

and find no reversible error. Swann alleges that he was sentenced

in violation of his due process rights but fails to demonstrate
that the sentencing court relied on "misinformation of a constitu-

tional magnitude."   See Roberts v. United States, 445 U.S. 552,
556-57 (1980). Therefore, Swann's failure to raise his sentencing

claims on appeal forecloses review under § 2255.      See Stone v.

Powell, 428 U.S. 465, 477 n.10 (1976). Accordingly, we deny a cer-

tificate of appealability and dismiss the appeal on the reasoning

of the district court. United States v. Swann, Nos. CR-90-166-JFM,

CA-97-1389-JFM (D. Md. Sept. 30, 1997). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not
aid the decisional process.




                                                         DISMISSED




                                2